Buchanan, J.
The plaintiff purchased at auction on the 25th July, 1850, a slave man named Richard, belonging to defendant. The bill of sale was not passed until the 15th August, 1850. The slave was in the possession of plaintiff from the moment of sale, and had even been, as is proved, in his possession on trial for a week or two previous to the sale. The first account that the witnesses of plaintiff give of any sickness of the slave after his purchase by plaintiff was on the 13th December, when he was sent to Dr. Stone's Hospital. He died there on the 26th December; and the cause of his death is stated in the certificate of Dr. Stone, which is in evidence, to have been “ mortification ■ produced by extravasation of urine.” A particular account of the disease and treatment is given in the deposition of Dr. Mellhenny, who says “ he was afflicted writh urinary abscess, with mortification of the tissues of the perineum and surrounding parts. This disease -was produced by stricture of the urethra, which must have existed for several months previous to his coming to the hospital.”
Four or five physicians of good standing have been examined at length in relation to the characteristics and proper treatment of the disease which terminated thelife of this slave. From their evidence, taken in connection with the testimony given by those persons, professional and others, who saw the slave, we have come to the conclusion that-the plaintiff has not made out a case of redhibition.
' The immediate cause of the death of the slave Dich was a mortification or gangrene in the region of the bladder and urethra, produced by extravasation of urine, the consequence of a neglected stricture. There is little doubt that at the period of his being sent to the hospital of Dr. Stone, the condition of the slave was hopeless.
But there is no medical witness who testifies or even intimates the slightest leaning towards an opinion, that the disease of the slave was in its nature incurable. On the contrary, they concur in saying that a stricture of. the urethra is easily cured, if taken in time.
If the disease existed at all at the time of the sale, which is by no means satisfactorily proved, it is certain that at that period it was not only not incurable, but even that there was nothing dangerous or alarming about it. It would seem however from the testimony of the plaintiff’s witnesses, that the slave was *264known to be ailing for some time previous to his being sent to Dr. Stone's Hospital. But no attention was paid to his state until his ailments had increased to such a degree that he was compelled to give over working and take to his bed, when he was sent to the hospital, with the result which has been seen. We think that the District Court erred in maintaining this action.
Judgment reversed ; and it is adjudged and decreed that there be judgment for defendant, with costs in both courts.